NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                        No. 16-3430
                                      ______________

                                    NAVA LANIADO,
                                             Appellant

                                              v.

                   CERTIFIED CREDIT & COLLECTION BUREAU
                               ______________

                     On Appeal from the United States District Court
                            for the District of New Jersey
                             (D.N.J. No. 3-14-cv-02798)
                      Honorable Peter G. Sheridan, District Judge
                                   ______________


                             ORDER AMENDING OPINION


        Pursuant to 3rd Cir. I.O.P. 5.4, counsel are to be listed on not precedential opinions
if the case was argued. The above captioned appeal was argued on May 11, 2017, but the
opinion which was filed on August 29, 2017 omitted the listing of counsel. Accordingly,
it is hereby ordered that an amended opinion will be issued listing counsel for the parties.
As this amendment is clerical in nature, the filing date of the opinion will not be changed.

For the Court,


Marcia M. Waldron, Clerk

Dated: August 30, 2017
CJG/JK/cc: All Counsel of Record